COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00314-CV


ENVIROSURE RESOURCES, LLC                                     APPELLANTS
AND LORNE THORNBRUE

                                         V.

FRAC-N-VAC TANKS, LLC                                            APPELLEE


                                     ------------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY
                      TRIAL COURT NO. 32644

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered “Appellants’ Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: December 23, 2015




                                      2